21-60162-rbk Doc#173-1 Filed 08/25/21 Entered 08/25/21 09:43:28 Amended Matrix
                          (Adding Creditors) Pg 1 of 5



                                UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION

IN RE:                                             §   CHAPTER 11
                                                   §
DARYL GREG SMITH                                   §   CASE NO. 21-60162-RBK-11
    Debtor.                                        §


                         AMENDED MATRIX (ADDITIONAL CREDITORS)

         Pursuant to Bankruptcy Rule 1009 and Local Rule 1009, Gregory S. Milligan, chapter 11

trustee in the above-captioned bankruptcy case (the “Trustee”) and amends the mailing list of

creditors and certifies that it is complete and correct.

                                               Respectfully submitted,

                                               WALLER LANSDEN DORTCH & DAVIS, LLP

                                               By: /s/ Morris D. Weiss
                                                  Morris D. Weiss
                                                  Texas Bar No. 21110850
                                                  William R. “Trip” Nix, III
                                                  Texas Bar No. 24092902
                                                  100 Congress Ave., Suite 1800
                                                  Austin, Texas 78701
                                                  Telephone: (512) 685-6400
                                                  Facsimile: (512) 685-6417
                                                  Email:      morris.weiss@wallerlaw.com
                                                              trip.nix@wallerlaw.com

                                               COUNSEL TO GREGORY S. MILLIGAN,
                                               CHAPTER 11 TRUSTEE




040122-15051/4839-2704-0758.1                                                              Page 1
21-60162-rbk Doc#173-1 Filed 08/25/21 Entered 08/25/21 09:43:28 Amended Matrix
                          (Adding Creditors) Pg 2 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that, on August 25, 2021, the above and foregoing document has been
served upon all parties listed below electronically via the Court’s ECF system (except as noted),
and on the Added Parties on the attached list by first class mail.

Debtor (via US mail)                                Edwin Paul Keiffer
Daryl Greg Smith                                    Rochelle McCullough, LLP
5826 Cooksey Lane                                   325 N. St. Paul Street, Suite 4500
Waco, TX 76706                                      Dallas, Texas 75201

PARTIES REQUESTING SERVICE                          Jason M. Rudd and Scott Lawrence
VIA ECF                                             Wick Phillips Gould & Martin, LLP
Counsel to Debtors                                  3131 McKinney Avenue, Suite 500
Thomas Daniel Berghman                              Dallas, TX 75204
Davor Rukavina
Munsch Hardt Kopf & Harr, P.C.                      Tara LeDay
500 N. Akard St., Ste. 3800                         McCreary, Veselka, Bragg & Allen, P.C.
Dallas, TX 75201                                    P. O. Box 1269
                                                    Round Rock, TX 78680
United States Trustee
Shane P. Tobin                                      Griffith, Jay & Michel, LLP
Office of the United States Trustee                 c/o Mark J. Petrocchi
903 San Jacinto Blvd., Room 230                     2200 Forest Park Blvd.
Austin, TX 78701                                    Fort Worth, TX 76110

Chapter 11 Trustee                                  Steve Stasio
Gregory S. Milligan                                 Stasio & Stasio, P.C.
3800 N. Lamar Blvd., Suite 200                      303 Main Street, Suite 302
Austin, Texas 78756                                 Fort Worth, Texas 76102

Eboney Cobb                                         Marc W. Taubenfeld
Perdue, Brandon, Fielder, Collins & Mott            McGuire, Craddock & Strother, P.C.
500 E. Border Street, Suite 640                     500 N. Akard Street, Suite 2200
Arlington, TX 76010                                 Dallas, TX 75201

Mark Cochran                                        David G. Tekell
c/o Mark B. French                                  Tekell & Tekell, LLP
1901 Central Drive, Ste. 704                        400 Austin Avenue, Suite 1000
Bedford, TX 76021                                   Waco, TX 76701




                                               /s/ Morris D. Weiss
                                            Morris D. Weiss



040122-15051/4839-2704-0758.1                                                            Page 2
21-60162-rbk Doc#173-1 Filed 08/25/21 Entered 08/25/21 09:43:28 Amended Matrix
                          (Adding Creditors) Pg 3 of 5



                                     ADDED PARTIES

Baccus Estates
Und. 1/5 Interest
Rt. 1 Box 709
Vernon, OK 74845

Charles & Dona Morgan Living Trust
28 S. Fork Eagle Mountain Rd.
Columbus, MT 59019-7101

Cheryl Wise
c/o Law Offices of David Wise
P.O. Box 1102
Friendswood, TX 77549

David Wise
c/o Law Offices of David Wise
P.O. Box 1102
Friendswood, TX 77549

Dorothy O'shea
201 Amarillo Terrace #228
Houston, TX 77077

Emily Bear, et al.
c/o Turner Bear, Jr
P.O. Box 907
Coweta, OK 74429-0907

Francis R. First, III, et al.
3208 N. State Hwy 97
Sand Springs, OK 74063

Freddie Smith
c/o Charles Morgan
28 S Fork Eagle Mountain Rd
Columbus, MT 59019-7101

George J. Khair, Jr., Trustee
1/3 Interest of Khair Family Trust
519 E Andover Dr.
Burbank, CA 91504




040122-15051/4839-2704-0758.1                                           Page 3
21-60162-rbk Doc#173-1 Filed 08/25/21 Entered 08/25/21 09:43:28 Amended Matrix
                          (Adding Creditors) Pg 4 of 5



GLB Exploration, Inc.
c/o Robert D. Gray
3500 S. Boulevard, #10B
Edmond, OK 73013

Handprint Valley Ranch, LLC
2904 Via Esperanza
Edmond, OK 73013

Handprint Valley Ranch, LLC
c/o Sam T. Allen IV
Loeffler, Allen & Ham
221 E. Dewey Ave.
Sapulpa, OK 74066

James Bruce Siberts, Jr.
212 W Clegern
Henryetta, OK 74437

Joshua Nathaniel Rumsey
and Jack N. Rumsey
1981 N. Lexington Dr.
Chandler, AZ 85224

Joshua Rumsey
c/o Mark Grober
830 N. Main Street
Muskogee, OK 74401

Juanita Louise Daniels
Steigleder Trust
621 B Street NW
Ardmore, OK 73401

Lana Marie Shaughnessy
947 N. Jackson St
Glendale, CA 91207

Madill Bank & Trust Co. 1/5 Interest
155 Dowsett Ave..
Honolulu, HI 96817

Melinda Sandlin, 1/9 Interest
c/o Melinda Sandlin Gorin
3243 Robinwood Ave
Clovis, CA 93619



040122-15051/4839-2704-0758.1                                           Page 4
21-60162-rbk Doc#173-1 Filed 08/25/21 Entered 08/25/21 09:43:28 Amended Matrix
                          (Adding Creditors) Pg 5 of 5




Preslie H. Brown, et al.
c/o Newt Mitchell
2201 West Main
Norman, OK 73069

Robert Phillip Siberts
and James Bruce Siberts, Jr.
212 W Clegern
Henryetta, OK 74437

Rodney Ford
145A HC 62
Eufaula, OK 74432

Sky River Properties, LLC
3000 Custer Rd #270-222
Plano, TX 75075

Stidham School
113074 E. 4110 Rd
Eufaula, OK 74432

V.E. Hill
c/o Southwest Management Inc.
10 Marin Street
Honolulu, HI 96817

Wise Family Living Trust
c/o Law Offices of David Wise
P.O. Box 1102
Friendswood, TX 77549

Wise Family Living Trust
c/o Brandon Wilson
3847 South Blvd, Ste. 100
Edmund, OK 73013




040122-15051/4839-2704-0758.1                                           Page 5
